DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ After Final amendment filed 03/26/21 has been acknowledged.
Applicant amended previously examined Claims 27, 32-34, 38, 40-43, 46-48 to overcome objections to the specification and rejections of the claims presented by the Final Rejection mailed 01/26/21. Applicant further amended earlier non-examined Claim 18 to make it dependent on the examined Claim 34 (which required consideration of multiple other claims dependent on Claim 18, some of which were also amended), and amended Claim 14 to include a limitation indicated as an allowable limitation for Claims 27 and 34 by the Final Rejection. 
A new search conducted by Examiner on 03/29/21 reviled a new prior art, Thiele (US 2014/0015046) that, together with the earlier referenced Nakajima (US 2018/0183427), makes Claim 34 obvious. Examiner contacted Ms. Davis, the Attorney for the application on 03/29/21 (see an attached Interview Summary), suggesting to amend claims of the application in consideration of the newly found reference.
As the result of the discussion, Ms. Davis mailed another amended set of claims (including cancellation of Claim 43); this set of claims is entered by the current Office Action by the Examiner’ amendment.

Status of Claims
Claims 1-13 were cancelled earlier.
Claims 14-42 and 44-48 are examined on merits herein.

EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Ms. Davis on 04/05/21.
Please, amend Claims 14-48 as shown below, including cancellation of Claim 43:


Claim 14: An apparatus comprising:
a transistor assembly including back-to-back field-effect transistors (FETs) having respective doped regions and sources and sharing a drain and including a current sensing FET having a respecting doped region and a source at least partially surrounded by the respective doped region and source of one of the FETs, and a trench at least partially surrounding and separating the doped region and the source of the current sensing FET from the doped region and the source of the one of the FETs; and
a controller to control operation of the FETs, the FETs integrated with the controller in a single package.

Claim 15: The apparatus of claim 14, wherein a first portion of the doped region and source of a first one of the FETs is closer to the doped region and source of a second one of the FETs than the doped region and source of the current sensing FET, and a second portion of the doped region and source of the first FET is farther from the doped 

Claim 16: The apparatus of claim 15, wherein the first portion extends at least one third a distance between an inner edge of the first FET proximate the second FET and an outer lateral side of the first FET distal the second FET, the second portion to extend at least one third the distance between the inner edge of the first FET and the outer lateral side of the first FET.

Claim 17: The apparatus of claim 14, wherein the current sensing FET is at a first distance from an interface of the FETs that is within 10 percent of a second distance extending between outer lateral sides of the FETs.

Claim 18: The apparatus of claim 34, wherein: the substrate having a non-uniform current density distribution as a current passes between the first and second FETs; and
the third doped region is at a first location.

Claim 19: The apparatus of claim 18, wherein the substrate is to provide a first current path for the current between first portions of the first and second doped regions to extend laterally through the substrate at a first depth, a second current path for the current between second portions of the first and second doped regions to extend laterally through the substrate at a second depth greater than the first depth, and a third current path for the current between third portions of the first and second doped regions to extend laterally through the substrate at a third depth greater than the second depth.

Claim 20:  The apparatus of claim 19, wherein the second and third current paths are to extend substantially vertically into the substrate away from the corresponding second and third portions of the first doped region before extending laterally through the substrate at the corresponding second and third depths.



Claim 22: The apparatus of claim 21, wherein the current density distribution is different when the first and second FETs are in an over current condition relative to when the first and second FETs are in a normal operating condition, the current density distribution exhibiting higher current crowding proximate the first portions of the first and second doped regions during the over current condition than during the normal operating condition.

Claim 23: The apparatus of claim 19, wherein the first current path corresponds to a higher current in the current density distribution than the second current path, and the second current path corresponds to a higher current in the current density distribution than the third current path.

Claim 24: The apparatus of claim 19, wherein the first current path corresponds to a highest current in the current density distribution, the first location is proximate the first current path.

Claim 25: The apparatus of claim 19, wherein the second current path corresponds to an average current in the current density distribution relative to a total current passing between the first and second FETs, the first location is proximate the second current path.

Claim 26: The apparatus of claim 19, wherein the current sensing FET is a first current sensing FET, the apparatus further including a second current sensing FET having a respective source and a fourth doped region between its source and the substrate at a second location, the fourth doped region at least partially surrounded by the first doped region or the second doped region, the first location is proximate the first current path, and the second location is proximate the second current path.


a universal serial bus (USB) connector;
a circuitry;
a first connector coupled to the circuitry;
a substrate having a first side and a second side opposite the first side;
a first field-effect transistor (FET) having a first doped region on the first side of the substrate and a first source on the first doped region;
a second FET having a second doped region on the first side of the substrate and a second source on the second doped region, the first and second FETs sharing a drain on the second side of the substrate, the first and second FETs electrically coupled between the USB connector and the first connector; and
a current sensing FET having a third doped region on the first side of the substrate and a third source on the third doped region, the third source at least partially surrounded by the first source of the first FET, the third doped region at least partially surrounded by the first doped region of the first FET.

Claim 28: The electronic device of claim 27, further comprising a controller configured to control the first and second FETs based on an output of the current sensing FET.

Claim 29: The electronic device of claim 27, wherein the USB connector is a USB-C connector.

Claim 30: The electronic device of claim 27, wherein the first and second sources extend longitudinally side-by-side between first and second ends and extend laterally away from one another toward respective first and second lateral sides, and the current sensing FET is between the first and second ends and between the first and second lateral sides.

Claim 31: The electronic device of claim 30, wherein the current sensing FET is proximate a central plane extending longitudinally between the first and second sources.

Claim 32: The electronic device of claim 30, wherein the first source includes an inner third region proximate the second source, an outer third region proximate the first lateral side, and a middle third region between the inner third region and the outer third region, and the third doped region and third source of the current sensing FET are adjacent to the middle third region.

Claim 33: The electronic device of claim 30, wherein the current sensing FET is a first current sensing FET, the electronic device further comprising a second current sensing FET having a fourth doped region on the first side of the substrate and a fourth source on the fourth doped region, the fourth doped region at least partially surrounded by the first doped region or the second doped region, and the fourth source at least partially surrounded by the first source or the second source between the first and second ends and between the first and second lateral sides, the first current sensing FET a first distance from the first lateral side and the second current sensing FET a second distance from the first lateral side different than the first distance.

Claim 34: An apparatus comprising:
a substrate having a first side and a second side opposite the first side;
a first field-effect transistor (FET) having a first doped region on the first side of the substrate and a first source on the first doped region;
a second FET having a second doped region on the first side of the substrate and a second source on the second doped region, the first and second FETs sharing a drain on the second side of the substrate; and
a current sensing FET having a third doped region on the first side of the substrate and a third source on the third doped region, the third source at least partially surrounded by the first source of the first FET, the third doped region at least partially surrounded by the first doped region of the first FET, and a trench at least partially surrounding and separating the third doped region and the third source from the first doped region and the first source.



Claim 36: The apparatus of claim 34, wherein: 
the trench is a first trench; 
and the first source and the first doped region are separated from the second source and the second doped region by a second trench extending in a longitudinal direction along a central plane between the first and second FETs, 
the first source and the first doped region extending away from the central plane to a first lateral side, 
the second source and the second doped region extending away from the central plane to a second lateral side opposite the first lateral side.

Claim 37: The apparatus of claim 36, wherein the current sensing FET is between one third and two thirds of a distance between the central plane and the first lateral side.

Claim 38: The apparatus of claim 36, wherein the current sensing FET is at a distance from the central plane no more than 10 percent of a distance between the first lateral side and the central plane.

Claim 39: The apparatus of claim 36, wherein the first source includes a row of source connections aligned along the longitudinal direction between first and second ends of the first source, the source connections protruding from an underlying conductive surface.

Claim 40: The apparatus of claim 39, wherein the current sensing FET is closer to the first end of the first source than any of the source connections. 

Claim 41: The apparatus of claim 39, wherein a first one of the source connections is closer to the first end of the first source than the third source and third doped region of the current sensing FET.

Claim 42: The apparatus of claim 39, wherein 
the row of source connections is a first row of source connections, 
and the first source includes a second row of source connections aligned along the longitudinal direction, the second row of source connections is farther from the central plane than the first row of source connections, 
the current sensing FET is farther from the central plane than the first row of source connections and closer to the central plane than the second row of source connections.

Claim 43: (Canceled) 

Claim 44: The apparatus of claim 34, further comprising: 
a controller configured to control operation of the first and second FETs based on an output of the current sensing FET; and 
a package within which the first and second FETs and the current sensing FET are integrated.

Claim 45: The apparatus of claim 44, wherein the controller is configured to variably adjust a gate-source voltage of the second FET.

Claim 46: The apparatus of claim 34, wherein the current sensing FET is a first current sensing FET, 
the apparatus further including a second current sensing FET having a fourth doped region on the first side of the substrate and a fourth source on the fourth doped region, the fourth doped region at least partially surrounded by the first doped region or the second doped region, and the fourth source at least partially surrounded by the first source or the second source, 
the third source is at a first distance from a plane extending between the first and second sources, 
the fourth source is at a second distance from the plane, wherein the first distance is greater than the second distance.

Claim 47: The apparatus of claim 34, wherein: 
the first and second sources extend longitudinally side-by-side between first and second ends and extend laterally away from one another toward respective first and second lateral sides; and
the first source includes an inner third region proximate the second source, an outer third region proximate the first lateral side, and a middle third region between the inner third region and the outer third region, and the source of the current sensing FET is between the inner third region and the outer third region.

Claim 48: The apparatus of claim 34, wherein: 
the first and second sources extend longitudinally side-by-side between first and second ends and extend laterally away from one another toward respective first and second lateral sides; and
the first source includes an inner third region proximate the second source, an outer third region proximate the first lateral side, and a middle third region between the inner third region and the outer third region, and the source of the current sensing FET is at least partially surrounded by the inner third region.

Allowable Subject Matter
Claims 14-42 and 44-48 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 14: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation as: “a trench at least partially surrounding and separating the doped region and the source of the current sensing FET from the doped region and the source of the one of the FETs”, in combination with other limitations of the claim.
Re Claim 27: Although multiple prior art, in combination, teach all limitations of Claim 27, they do not render Claim 27 obvious.
Re Claim 34: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation as: “a trench at least partially surrounding and separating the third doped region and the third source from the first doped region and the first source”, in combination with other limitations of the claim.
Re Claims 15-26, 28-33, 35-42, and 44-48: Claims 15-26, 28-33, 35-42, and 44-48 are allowed due to dependency on one of independent Claims 14, 27, or 34.
Such combination of prior art of record as Nakajima (US 2018/0183427) and Thiele (US 2014/0015046) teaches multiple limitations of Claim 14, but does not teach the above-cited limitation, since Thiele does not teach a trench separating the doped regions of the current sensing FET and “the one of the FETs” – they are separated by a doped region of another conductivity type, and Nakajima does not teach (at least explicitly) a trench between the above regions as well. 
Such prior art of record as Moubedi (US 2020/0212695), Van Wiemeersch (US 2014/0253025), Nakajima, and Thiele, teach, in combination, all limitations of Claim 27, but, due to the number of references, the claim does not seem to be obvious.
Such combination of prior art of record as Nakajima and Thiele teaches multiple limitations of Claim 34, but does not teach such limitation as: “a trench at least partially surrounding the separating the third doped region and the third source from the first doped region and the first source”, for the same reason that is explained for Claim 14.
Other prior art of record, such as Kang (US 2017/0222459), does not compensate for the above deficiencies.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 04/06/21